DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In page 12, last line, “Figure 2” should be “Figure 4”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mikesell (US 10,900,267 B2).
Mikesell shows a hinge locking device (100) having a mounting plate (110) defining an upper end and a lower end (“270” and “190” of figs. 1 and 2), a plate slot (a slot between faces 240 and 250) extending into the mounting plate at the lower end, the plate slot configured to receive a hinge plate of a door hinge assembly therethrough; a reinforcement gusset (130) affixed to the mounting plate and defining a gusset recess (210) aligned with the plate slot; and a barrel channel (figs. 1-2, the round portion in the recess for receiving the hinge barrel) defined between the gusset recess and the mounting plate, the plate slot allowing lateral access to the barrel channel, the barrel channel configured to receive a hinge barrel of the door hinge assembly.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wise (US 2011/0018287 A1).
Wise shows a hinge locking device and its method of use (inherent function), including providing a hinge locking device comprising a mounting plate (10) and defining a hinge slot (fig. 1, the longitudinal slot/opening between “90” and “100”) and a barrel channel (130); sliding the hinge locking device onto a door hinge assembly of a door, wherein the sliding step comprises engaging a hinge plate with the hinge slot and engaging a hinge barrel with the barrel channel (figs. 12-13); confronting a door panel (310 or 170) with a first plate section of the mounting plate (20, fig. 5); confronting a door frame (figs. 12-13) surrounding the door with a second section (30, fig. 5) of the mounting plate.  
Allowable Subject Matter
Claims 13-17 are allowed.
Claims 2-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 6,702,341 B1 (Hudelson et al.) shows a hinge locking device having a mounting plate, a hinge slot, and a hinge barrel channel to slide over a hinge knuckle for locking the hinge.
US 9,988,833 (Powell) shows a hinge locking device having a mounting plate, a hinge slot, a hinge barrel channel, and a cap to sleeve on a hinge to prevent the door from opening.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
August 26, 2022